LAOOMBE, Circuit «Judge.
As to patents Nos. 812,086 and 831,259, there have been no prior adjudications sustaining them. It is true that very many letter files embodying the devices described in them have been sold, but such letter files appear1 also to have contained oilier devices as well. In view of the small cost of the articles, and Ihe multitude of other varieties of letter files on tin' market, the mere fact that there have been extensive sales is very unsatisfactory evidence of a public acquiescence in the validity of the patents. Patent No. 217,909 appears to have been twice sustained by Judge Blodgett (Shannon v. Printing Co., 9 Fed. 205; Schlicht & Field Co. v. Chicago Sewing Mach. Co., 36 Fed. 585); but there was before Mm neither the “English file” nor the Dixon patent, which are introduced here. Neither of these, it is true, is an anticipation; but, when examined in connection with the other patents which were before .fudge Blodgett they make the question of patentable invention, to say the least, a doubtful one, and a preliminary injunction, therefore, should be denied.